DETAILED ACTION
Notices to Applicant
This communication is a First Action Non-Final on the merits. Claims 1-20 as filed 07/13/2020, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims the benefit of United States Provisional Patent Application No. 62/846860, filed 5/13/2019.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a healthcare module” in claim 3;
“a telehealth sub-module” in claims 3, 11, and 18;
“transportation scheduling module” in claims 4-5 and 13; 
“a notification module” in claim 6;
“a digital way finder module” in claim 7
“the machine learning module” in claims 8 and 15;
“a training module” in claims 8 and 15; and
“an optimizer module” in claim 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The present Application Specification describes the above modules as program modules which operate via specialized servers, accordingly, the modules are interpreted as covering the corresponding structure of the specialized servers. See Application Specification at [0052]. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 8 and 15 each recite the limitation “transform the data for output,” however, the present Application Specification is silent as to any transformation of data for output. Accordingly, dependent claims 8 and 15 are rejected for failing to meet the written description requirement. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 16-17; claim 9, line 11; and claim 16, line 13, each recite the limitation "the database."  There is insufficient antecedent basis for this limitation in the claims.
Claim 2 line 2, claim 10, line 3, claim 17, line 2, each recite the limitation “the vehicles.” There is insufficient antecedent basis for this limitation in the claims. 
Claim 4, line 2, claim 12, line 3, claim 19, line 2, each recite the limitation “the types of vehicles.” There is insufficient antecedent basis for this limitation in the claims. 
Claim 7, line 2, recites “the transport module.” There is insufficient antecedent basis for this limitation in the claims.
Claim 8, lines 6-7 , claim 15, lines 4-5, each recite the limitation “the machine learning module.” There is insufficient antecedent basis for this limitation in the claims. 
Claim 13, line 4, reciters “the transportation scheduling module.” There is insufficient antecedent basis for this limitation in the claims.
Accordingly, claims 1-20 are rejected as being indefinite. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 1-8 are drawn to a system for collecting, analyzing, and generating healthcare service data, which is within the four statutory categories (i.e. machine). 
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites […] a user to input a request to a first service provider, wherein the first service provider is a healthcare clinic; […] receiving the input request to the first service provider; […], wherein the integrated management […] receives the input request from the first service provider, and outputs a request to a second service provider, wherein the second service provider is a transport company; a registration […] that enables the user to register with the integrated management […] by inputting personal credentials, wherein the registration […] outputs the personal credentials […]; a scheduling […], wherein the scheduling […] arranges, based on the input request and the personal credentials […], a clinic appointment for the user and a transportation type to the clinic for the user; wherein the transportation type comprises one of a plurality of different types of vehicles in a vehicles fleet.
The limitations of collecting, analyzing, and generating healthcare service data, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one client device,” “a graphical user interface (GUI),” “a network,” “an integrated service management server,” “a registration module,” “a patient database,” and “a scheduling module,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one client device,” “a graphical user interface (GUI),” “a network,” “an integrated service management server,” “a registration module,” “a patient database,” and “a scheduling module,” language, collecting and analyzing an request to a first service provider and outputting a request to a second service provider, collecting and analyzing personal credentials, and scheduling a clinic appointment and transportation type for the user based on the request and the personal credentials in the context of this claim encompasses the user manually collecting, analyzing, storing, and generating clinical study data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “at least one client device,” “a graphical user interface (GUI),” “a network,” “an integrated service management server,” “a registration module,” “a patient database,” and “a scheduling module,” to perform the collecting, analyzing, and generating healthcare service data limitations. The elements in each of these steps are recited at a high-level of generality (i.e. a user device and GUI may be a mobile phone, desktop, laptop, tablet, etc.; a network such as a wifi, or local area network; an integrate service management server comprising a processor and memory as they relate to a general purpose computers (Application Specification [0011], [0016]-[0017], [0052], [0077])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “at least one client device,” “a graphical user interface (GUI),” “a network,” “an integrated service management server,” “a registration module,” “a patient database,” and “a scheduling module,” to perform the collecting, analyzing, and generating healthcare service data limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a processor and a repository as they relate to a general purpose computers (Application Specification [0011], [0016]-[0017], [0052], [0077])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-8 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the healthcare service data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and generating healthcare service data. The dependent claims 3-8 recite various modules including “a healthcare module” in claim 3, “a telehealth sub-module” in claims 3, “transportation scheduling module” in claims 4-5, “a notification module” in claim 6, “a digital way finder module” in claim 7, “the machine learning module” in claims 8, “a training module” in claims 8, and “an optimizer module” in claim 8, each of which are recited at a high-level of generality and performed via servers. See Application Specification at [0052]. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 9-15 are drawn to a non-transitory computer readable medium for collecting, analyzing, and generating healthcare service data, which is within the four statutory categories (i.e. manufacture). 
Independent Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 recites […] allows a user to input a request to a first service provider, wherein the first service provider is a healthcare clinic be completed by the user; receive the input […], and in response, output a request to a second service provider, wherein the second service provider is a transport company; receive user personal credentials associated with the user; output the patient credentials […]; arrange, based on the input request and the personal credentials […], a clinic appointment for the user and a transportation type to the clinic for the user; wherein the transportation type comprises one of a plurality of different types of vehicles in a vehicles fleet.
The limitations of collecting, analyzing, and generating healthcare service data, as drafted, is a manufacture that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A non-transitory computer-readable medium,” “one or more processors,” “at least one client device,” “a graphical user interface (GUI),” “a network,” “an integrated service management server,” and “a patient database,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “A non-transitory computer-readable medium,” “one or more processors,” “at least one client device,” “a graphical user interface (GUI),” “a network,” “an integrated service management server,” and “a patient database,” language, collecting and analyzing an request to a first service provider and outputting a request to a second service provider, collecting and analyzing personal credentials, and scheduling a clinic appointment and transportation type for the user based on the request and the personal credentials in the context of this claim encompasses the user manually collecting, analyzing, storing, and generating clinical study data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “A non-transitory computer-readable medium,” “one or more processors,” “at least one client device,” “a graphical user interface (GUI),” “a network,” “an integrated service management server,” and “a patient database,” to perform the collecting, analyzing, and generating healthcare service data limitations. The elements in each of these steps are recited at a high-level of generality (i.e. a user device and GUI may be a mobile phone, desktop, laptop, tablet, etc.; a network such as a wifi, or local area network; an integrate service management server comprising a processor and memory as they relate to a general purpose computers (Application Specification [0011], [0016]-[0017], [0019], [0052], [0077])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “A non-transitory computer-readable medium,” “one or more processors,” “at least one client device,” “a graphical user interface (GUI),” “a network,” “an integrated service management server,” and “a patient database,” to perform the collecting, analyzing, and generating healthcare service data limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a processor and a repository as they relate to a general purpose computers (Application Specification [0011], [0016]-[0017], [0019], [0052], [0077])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 10-15 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the healthcare service data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and generating healthcare service data. The dependent claims recite various modules such as “a telehealth sub-module” in claims 11, “transportation scheduling module” in claim 13, “the machine learning module” in claim 15, “a training module” in claim 15, each of which are recited at a high-level of generality and performed via servers. See Application Specification at [0052]. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 16-20 are drawn to a method for collecting, analyzing, and generating healthcare service data, which is within the four statutory categories (i.e. method). 
Independent Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 recites […] allows a user to input a request to a first service provider, wherein the first service provider is a healthcare clinic be completed by the user; receiving the input from […], and in response, output a request to a second service provider, wherein the second service provider is a transport company; receiving user personal credentials associated with the user; outputting the patient credentials […]; arranging, based on the input request and the personal credentials […], a clinic appointment for the user and a transportation type to the clinic for the user; wherein the transportation type comprises one of a plurality of different types of vehicles in a vehicles fleet.
The limitations of collecting, analyzing, and generating healthcare service data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one client device,” “a server,” “a memory,” “a processor,” “a graphical user interface (GUI),” “an input screen,” “a network,” “an integrated service management server,” “a patient database,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one client device,” “a server,” “a memory,” “a processor,” “a graphical user interface (GUI),” “an input screen,” “a network,” “an integrated service management server,” “a patient database,” language, collecting and analyzing an request to a first service provider and outputting a request to a second service provider, collecting and analyzing personal credentials, and scheduling a clinic appointment and transportation type for the user based on the request and the personal credentials in the context of this claim encompasses the user manually collecting, analyzing, storing, and generating clinical study data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “at least one client device,” “a server,” “a memory,” “a processor,” “a graphical user interface (GUI),” “an input screen,” “a network,” “an integrated service management server,” “a patient database,” to perform the collecting, analyzing, and generating healthcare service data limitations. The elements in each of these steps are recited at a high-level of generality (i.e. a user device and GUI may be a mobile phone, desktop, laptop, tablet, etc.; a network such as a wifi, or local area network; an integrate service management server comprising a processor and memory as they relate to a general purpose computers (Application Specification [0011], [0016]-[0017], [0052], [0077])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “at least one client device,” “a server,” “a memory,” “a processor,” “a graphical user interface (GUI),” “an input screen,” “a network,” “an integrated service management server,” “a patient database,” to perform the collecting, analyzing, and generating healthcare service data limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a processor and a repository as they relate to a general purpose computers (Application Specification [0011], [0016]-[0017], [0052], [0077])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 17-20 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the healthcare service data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and generating healthcare service data. Dependent claim 18 recites the limitation “a telehealth sub-module” which is recited at a high-level of generality and performed via servers. See Application Specification at [0052]. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-13 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No. 2018/0182055 A1 (hereinafter “Jepson et al.”). 
RE: Claim 1 Jepson et al. teaches the claimed: 
1. A system for data and signal routing for scheduling and managing services, the system comprising: at least one client device associated with a user, wherein the at least one client device comprises a graphical user interface (GUI) that allows a user to input a request to a first service provider, wherein the first service provider is a healthcare clinic; a network for receiving the input request to the first service provider ((Jepson et al., [0068]) (there are also communicative couplings between the patient and each transportation coordination component, a healthcare providers, and transportation service; e.g. the patient will communicate with the healthcare provider to schedule an appointment via an online portal or app of health care provider via the internet i.e. client device with a user interface for requesting a healthcare clinic for scheduling an appointment via a network)). 
an integrated service management server in communication with the network, wherein the integrated management server receives the input request from the first service provider, and outputs a request to a second service provider, wherein the second service provider is a transport company ((Jepson et al., [0056]) (there is an ongoing communicative coupling between EMR/HER system and transportation coordination component, information regarding all of the appointments schedule and related patient data can be sent by EMR/HER system to transportation coordination component)); 
a registration module residing on the integrated management server that enables the user to register with the integrated management server by inputting personal credentials, wherein the registration module outputs the personal credentials to a patient database via the network ((Jepson et al., [0078], [0111], Fig 9D) (the patient and appointment information is also stored in a database of transportation coordination component; a ride request screen with fields to be completed by a healthcare provider or other user can arrange for a new ride for a patient, including patient information, patient location, patient destination location, and ride schedule); 
a scheduling module residing on the integrated management server, wherein the scheduling module arranges, based on the input request and the personal credentials on the database, a clinic appointment for the user and a transportation type to the clinic for the user ((Jepson et al., [0072], [0078], [0082]) (analytics engine and transportation coordination component can provide prompts to a scheduler, transportation team member or other frontline staff using EMH/HER system working to schedule patient appointments;  preparations are may for patient pick-up; EMR/HER system provides patient and appointment information to transportation coordination component; arranging for ride and preparing for patient pick up can include a variety of tasks depending on the patient, type of transportation needed, types of transportation available, and other factors))  
wherein the transportation type comprises one of a plurality of different types of vehicles in a vehicles fleet ((Jepson et al., [0064], [0065]) (sometimes patients need specialty transportation, such as wheelchair-accessible transportation, bed or gurney transportation, other non-ambulative transportation; transportation can include a taxi service, a van or bus service, a ride sharing service; an autonomous or self-driving vehicle service, a carpool, etc.)). 
RE: Claim 2 Jepson et al. teaches the claimed: 
2. The system of claim 1, wherein the plurality of different types of vehicles in fleet comprise a car, a handicap accessible van, and an ambulance, and wherein the vehicles are autonomous vehicles ((Jepson et al., [0065]) (transportation services can comprise a van or bus, a taxi service, specialized transportation such as wheelchair accessible, ambulance, EMR, etc.; transportation services may include autonomous or self-driving vehicle service)). 
RE: Claim 3 Jepson et al. teaches the claimed:
3. The system of claim 1, further comprising a healthcare module to enable the user to input a current condition, and a telehealth sub-module for communication with a physician or clinician, wherein the scheduling module utilizes current conditions to select the transportation type to the clinic for the user ((Jepson et al., [0054], [0115]) (transportation coordination component can arrange for other types of transportation and patient needs; schedule or interface with telemedicine systems; type, suitability, or other information related to the patient can be determined from the patient’s EMR/EHR i.e. patient current condition)). 
RE: Claim 4 Jepson et al. teaches the claimed:
4. The system of claim 1, further comprising a transportation scheduling module residing on the server to enable the user or the clinician to book one of the types of vehicles in the fleet ((Jepson et al., [0107]) (user interface also includes a “Request a Ride” button)). 
RE: Claim 5 Jepson et al. teaches the claimed:
5. The system of claim 4, further comprising a clinic database, wherein the clinic database stores medical equipment types, and wherein the transportation scheduling module is in communication with the clinic database, and based on the personal credentials and current conditions, schedule the patient at one of a plurality of clinics ((Jepson et al., [0058]) (analytics can apply various filters to information available in or from EMR/EHR for a particular patient to determine, care needs, relative locations, and other information useful scheduling appointments; system is able to obtain and filter information received from EMR/EHR, in order to identify trends that are facility specific that make scheduling appointments more efficient)). 
RE: Claim 9 Jepson et al. teaches the claimed:  
9. A non-transitory computer-readable medium for storing instructions that, when executed on one or more processors, cause the one or more processors to: generate, for display on a client device graphical user interface (GUI) associated with at least one user, an input screen that allows a user to input a request to a first service provider, wherein the first service provider is a healthcare clinic be completed by the user ((Jepson et al., [0068], [0121]) (there are also communicative couplings between the patient and each transportation coordination component, a healthcare providers, and transportation service; e.g. the patient will communicate with the healthcare provider to schedule an appointment via an online portal or app of health care provider via the internet i.e. client device with a user interface for requesting a healthcare clinic for scheduling an appointment via a network; embodiments include non-volatile memory));
receive the input from the client device GUI at an integrated server via a network, and in response, output a request to a second service provider, wherein the second service provider is a transport company ((Jepson et al., [0056]) (there is an ongoing communicative coupling between EMR/HER system and transportation coordination component, information regarding all of the appointments schedule and related patient data can be sent by EMR/HER system to transportation coordination component));
receive user personal credentials associated with the user; output the patient credentials to a patient database via the network ((Jepson et al., [0078], [0111], Fig 9D) (the patient and appointment information is also stored in a database of transportation coordination component; a ride request screen with fields to be completed by a healthcare provider or other user can arrange for a new ride for a patient, including patient information, patient location, patient destination location, and ride schedule);
arrange, based on the input request and the personal credentials on the database, a clinic appointment for the user and a transportation type to the clinic for the user ((Jepson et al., [0072], [0078], [0082]) (analytics engine and transportation coordination component can provide prompts to a scheduler, transportation team member or other frontline staff using EMH/HER system working to schedule patient appointments;  preparations are may for patient pick-up; EMR/HER system provides patient and appointment information to transportation coordination component; arranging for ride and preparing for patient pick up can include a variety of tasks depending on the patient, type of transportation needed, types of transportation available, and other factors)); 
wherein the transportation type comprises one of a plurality of different types of vehicles in a vehicles fleet ((Jepson et al., [0064], [0065]) (sometimes patients need specialty transportation, such as wheelchair-accessible transportation, bed or gurney transportation, other non-ambulative transportation; transportation can include a taxi service, a van or bus service, a ride sharing service; an autonomous or self-driving vehicle service, a carpool, etc.)).
RE: Claim 10 Jepson et al. teaches the claimed: 
10. The non-transitory computer-readable medium of claim 9, wherein the plurality of different types of vehicles in fleet comprise a car, a handicap accessible van, and an ambulance, wherein the vehicles are autonomous vehicles ((Jepson et al., [0065]) (transportation services can comprise a van or bus, a taxi service, specialized transportation such as wheelchair accessible, ambulance, EMR, etc.; transportation services may include autonomous or self-driving vehicle service)). 
RE: Claim 11 Jepson et al. teaches the claimed: 
11. The non-transitory computer-readable medium of claim 9 for storing instructions that, when executed on one or more processors, cause the one or more processors to further: enable the user to input a current conditions and a telehealth sub-module for communication with a physician or clinician, wherein the scheduling module utilizes current conditions to select the transportation type to the clinic for the user ((Jepson et al., [0054], [0115]) (transportation coordination component can arrange for other types of transportation and patient needs; schedule or interface with telemedicine systems; type, suitability, or other information related to the patient can be determined from the patient’s EMR/EHR i.e. patient current condition)).
RE: Claim 12 Jepson et al. teaches the claimed:
12. The non-transitory computer-readable medium of claim 9 for storing instructions that, when executed on one or more processors, cause the one or more processors to further enable the user or the healthcare provider to book one of the types of vehicles in the fleet ((Jepson et al., [0107]) (user interface also includes a “Request a Ride” button)).
RE: Claim 13 Jepson et al. teaches the claimed:
13. The non-transitory computer-readable medium of claim 9 for storing instructions that, when executed on one or more processors, cause the one or more processors to further: access medical equipment types from a clinic database, wherein the clinic database stores medical equipment types, and wherein the transportation scheduling module is in communication with the clinic database, and based on the user credentials and current conditions, schedules the patient at one of a plurality of clinics ((Jepson et al., [0058]) (analytics can apply various filters to information available in or from EMR/EHR for a particular patient to determine, care needs, relative locations, and other information useful scheduling appointments; system is able to obtain and filter information received from EMR/EHR, in order to identify trends that are facility specific that make scheduling appointments more efficient)). 
RE: Claim 16 Jepson et al. teaches the claimed: 
16. A method for data and signal routing for scheduling and managing services incorporated in a system including a client device, and a server in communication with the client device, wherein the server comprises a memory to store instructions and a processor coupled with the memory to process the stored instructions, the method comprising the steps of: generating, for display on a client device graphical user interface (GUI) associated with at least one user, an input screen that allows a user to input a request to a first service provider, wherein the first service provider is a healthcare clinic be completed by the user ((Jepson et al., [0068], [0121]) (there are also communicative couplings between the patient and each transportation coordination component, a healthcare providers, and transportation service; e.g. the patient will communicate with the healthcare provider to schedule an appointment via an online portal or app of health care provider via the internet i.e. client device with a user interface for requesting a healthcare clinic for scheduling an appointment via a network; embodiments include non-volatile memory));
receiving the input from the client device GUI at an integrated server via a network, and in response, output a request to a second service provider, wherein the second service provider is a transport company ((Jepson et al., [0056]) (there is an ongoing communicative coupling between EMR/HER system and transportation coordination component, information regarding all of the appointments schedule and related patient data can be sent by EMR/HER system to transportation coordination component));
receiving user personal credentials associated with the user; outputting the patient credentials to a patient database via the network ((Jepson et al., [0078], [0111], Fig 9D) (the patient and appointment information is also stored in a database of transportation coordination component; a ride request screen with fields to be completed by a healthcare provider or other user can arrange for a new ride for a patient, including patient information, patient location, patient destination location, and ride schedule);
arranging, based on the input request and the personal credentials on the database, a clinic appointment for the user and a transportation type to the clinic for the user ((Jepson et al., [0072], [0078], [0082]) (analytics engine and transportation coordination component can provide prompts to a scheduler, transportation team member or other frontline staff using EMH/HER system working to schedule patient appointments;  preparations are may for patient pick-up; EMR/HER system provides patient and appointment information to transportation coordination component; arranging for ride and preparing for patient pick up can include a variety of tasks depending on the patient, type of transportation needed, types of transportation available, and other factors));
wherein the transportation type comprises one of a plurality of different types of vehicles in a vehicles fleet ((Jepson et al., [0064], [0065]) (sometimes patients need specialty transportation, such as wheelchair-accessible transportation, bed or gurney transportation, other non-ambulative transportation; transportation can include a taxi service, a van or bus service, a ride sharing service; an autonomous or self-driving vehicle service, a carpool, etc.)).
RE: Claim 17 Jepson et al. teaches the claimed: 
17. The method of claim 16, wherein the plurality of different types of vehicles in fleet comprise a car, a handicap accessible van, and an ambulance, wherein the vehicles are autonomous vehicles ((Jepson et al., [0065]) (transportation services can comprise a van or bus, a taxi service, specialized transportation such as wheelchair accessible, ambulance, EMR, etc.; transportation services may include autonomous or self-driving vehicle service)). 
RE: Claim 18 Jepson et al. teaches the claimed: 
18. The method of claim 16, further comprising: enabling the user to input a current conditions and a telehealth sub-module for communication with a physician or clinician, wherein the scheduling module utilizes current conditions to select the transportation type to the clinic for the user ((Jepson et al., [0054], [0115]) (transportation coordination component can arrange for other types of transportation and patient needs; schedule or interface with telemedicine systems; type, suitability, or other information related to the patient can be determined from the patient’s EMR/EHR i.e. patient current condition)).
RE: Claim 19 Jepson et al. teaches the claimed: 
19. The method of claim 16, further comprising enabling the user or the healthcare provider to book one of the types of vehicles in the fleet ((Jepson et al., [0107]) (user interface also includes a “Request a Ride” button)).
RE: Claim 20 Jepson et al. teaches the claimed: 
20. The method of claim 16, further comprising accessing medical equipment types from a clinic database, wherein the clinic database stores medical equipment types, and wherein the transportation scheduling module is in communication with the clinic database, and based on the user credentials and current conditions, schedules the patient at one of a plurality of clinics ((Jepson et al., [0058]) (analytics can apply various filters to information available in or from EMR/EHR for a particular patient to determine, care needs, relative locations, and other information useful scheduling appointments; system is able to obtain and filter information received from EMR/EHR, in order to identify trends that are facility specific that make scheduling appointments more efficient)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2018/0182055 A1 (hereinafter “Jepson et al.”) in view of U.S. Patent Application Pub. No. 2017/0345114 A1 (hereinafter “Brandt et al.”). 
RE: Claim 6 Jepson et al. teaches the claimed:
6. The system of claim 1, further comprising a notification module residing on the integrated management server, wherein the notification module sends notification to the user and the clinic of a change of an appointment, a cancellation of the appointments, […] ((Jepson et al., [0095]) (information about appointment scheduling, cancelations, and other updates can be communicated between EMR/EHR system and transportation coordination component in batches)).
Jepson et al. fails to explicitly teach, but Brandt et al. teaches the claimed: 
[…] and via GPS, arrival of the user. ((Brant et al. [0039]) (GPS coordinates for vehicle tracking data may further include Estimated Time of Arrival information, updated in real-time in order to provide continuous updates of position and/or status)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the GPS tracking data and estimated time of arrival updates as taught by Brandt et al. within the method and system for healthcare transportation coordination as taught by Jepson et al. with the motivation of increasing efficiency and accuracy of medical transport services (Brandt et al., [0005]). 
RE: Claim 7 Jepson et al. teaches the claimed:
7. The system of claim 1, 
Jepson et al. fails to explicitly teach, but Brandt et al. teaches the claimed: 
further comprising a digital way finder module in communication with the transport module and user device to provide map data to the transport service for transport of the user ((Brant et al. [0042]) (display may provide a live map of fleet vehicles that facilitates fleet management and monitoring operations)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the live map view of the fleet of vehicles as taught by Brandt et al. within the method and system for healthcare transportation coordination as taught by Jepson et al. with the motivation of increasing efficiency and accuracy of medical transport services (Brandt et al., [0005]). 
RE: Claim 14 Jepson et al. teaches the claimed:
14. The non-transitory computer-readable medium of claim 13, for storing instructions that, when executed on one or more processors, cause the one or more processors to further send a notification to the user and the clinic of a change of an appointment, a cancellation of the appointments, […] ((Jepson et al., [0095]) (information about appointment scheduling, cancelations, and other updates can be communicated between EMR/EHR system and transportation coordination component in batches)).
Jepson et al. fails to explicitly teach, but Brandt et al. teaches the claimed: 
[…] and via GPS, arrival of the user. ((Brant et al. [0039]) (GPS coordinates for vehicle tracking data may further include Estimated Time of Arrival information, updated in real-time in order to provide continuous updates of position and/or status)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the GPS tracking data and estimated time of arrival updates as taught by Brandt et al. within the method and system for healthcare transportation coordination as taught by Jepson et al. with the motivation of increasing efficiency and accuracy of medical transport services (Brandt et al., [0005]). 
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2018/0182055 A1 (hereinafter “Jepson et al.”) in view of U.S. Patent Application Pub. No. 2022/0101986 A1 (hereinafter “Liu et al.”). 
RE: Claim 8 Jepson et al. teaches the claimed:
8. The system of claim 1, further comprising: a clinic server in communication with the patient database and clinic database and the user device; a transport server in communication with the clinic server and the user device; a virtual server in communication with the clinic database and patient database, wherein the virtual server parses and sorts data to transform the data for output ((Jepson et al. [0066], [0120], [0124]) (one or more servers may comprise one or more server systems physically separate from one another; digital data as input, is configured to process the input according to instructions or algorithms, and provides results as outputs; the particular communications sent and received via the communicative coupling may be accomplished via email, text, video message, digital communications between web interfaces, phone calls, and others, using virtually any wired or wireless communication format)).
Jepson et al. fails to explicitly teach, but Liu et al. teaches the claimed: 
a machine learning server to receive the data from the virtual server, wherein the machine learning module comprises: a training module for collecting the data and update the machine learning module thereby providing a loop; and an optimizer module to analyze the data and reconfigure the transport server and clinic server to improve system performance ((Liu et al., [0042], [0047]) (a machine learning model that predicts the no-show risk of patients with and without transportation service assistance; by combining information of varying transportation service prices at the different time and different days and patient/care manager’s preferences and patient’s availability, an optimal appointment time may be scheduled for each patient to decrease their risk of no-show for an appointment; the patient no-show risk and cost prediction module trains a no-show risk prediction machine learning module)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the training of a machine learning module to improve no-show risk of transportation services for medical appointments as taught by Liu et al. within the method and system for healthcare transportation coordination as taught by Jepson et al. with the motivation of reducing no-show rate, reduce costs of transportation services, and increase healthcare efficiency (Liu et al., [0042]). 
RE: Claim 15 Jepson et al. teaches the claimed:
15. The non-transitory computer-readable medium of claim 9 for storing instructions that, when executed on one or more processors, cause the one or more processors to: sorts data to transform the data for output at a virtual server ((Jepson et al. [0066], [0120], [0124]) (one or more servers may comprise one or more server systems physically separate from one another; digital data as input, is configured to process the input according to instructions or algorithms, and provides results as outputs; the particular communications sent and received via the communicative coupling may be accomplished via email, text, video message, digital communications between web interfaces, phone calls, and others, using virtually any wired or wireless communication format)).
Jepson et al. fails to explicitly teach, but Liu et al. teaches the claimed: 
training a training module to collect the data and update the machine learning module thereby providing a loop; and optimize the system to analyze the data and reconfigure the transport server and clinic server to improve system performance((Liu et al., [0042], [0047]) (a machine learning model that predicts the no-show risk of patients with and without transportation service assistance; by combining information of varying transportation service prices at the different time and different days and patient/care manager’s preferences and patient’s availability, an optimal appointment time may be scheduled for each patient to decrease their risk of no-show for an appointment; the patient no-show risk and cost prediction module trains a no-show risk prediction machine learning module)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the training of a machine learning module to improve no-show risk of transportation services for medical appointments as taught by Liu et al. within the method and system for healthcare transportation coordination as taught by Jepson et al. with the motivation of reducing no-show rate, reduce costs of transportation services, and increase healthcare efficiency (Liu et al., [0042]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Pub. No. 2013/0185109 A1 teaches managing non-emergency transportation services (Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626    

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626